

117 S517 RS: Reporting Efficiently to Proper Officials in Response to Terrorism Act of 2021
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 106117th CONGRESS1st SessionS. 517[Report No. 117–31]IN THE SENATE OF THE UNITED STATESMarch 1, 2021Ms. Hassan (for herself and Mr. Lee) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs of the SenateJuly 26, 2021Reported by Mr. Peters, without amendmentA BILLTo provide for joint reports by relevant Federal agencies to Congress regarding incidents of terrorism, and for other purposes.1.Short titlesThis Act may be cited as the Reporting Efficiently to Proper Officials in Response to Terrorism Act of 2021 or the REPORT Act.2.Duty to report(a)Duty imposedExcept as provided in subsection (c), whenever an act of terrorism occurs in the United States, it shall be the duty of the primary Government agency investigating such act to submit, in collaboration with the Secretary of Homeland Security, the Attorney General, the Director of the Federal Bureau of Investigation, and, as appropriate, the Director of the National Counterterrorism Center, an unclassified report (which may be accompanied by a classified annex) to Congress concerning such act not later than 1 year after the completion of the investigation. Reports required under this subsection may be combined into a quarterly report to Congress.(b)Content of reportsEach report under this section shall include—(1)a statement of the facts of the act of terrorism referred to in subsection (a), as known at the time of the report;(2)an explanation of any gaps in national security that could be addressed to prevent future acts of terrorism;(3)any recommendations for additional measures that could be taken to improve homeland security, including potential changes in law enforcement practices or changes in law, with particular attention to changes that could help prevent future acts of terrorism; and(4)a summary of the report for public distribution.(c)Exception(1)In generalThe duty established under subsection (a) shall not apply in instances in which the Secretary of Homeland Security, the Attorney General, the Director of the Federal Bureau of Investigation, or the head of the National Counterterrorism Center determines that the information required to be reported could jeopardize an ongoing investigation or prosecution.(2)Notification requirementIn each instance described in paragraph (1), the principal making a determination under such paragraph shall notify Congress of such determination not later than 1 year after the completion of the related investigation described in subsection (a).(d)Defined termIn this section, the term act of terrorism means an act of domestic terrorism or international terrorism (as such terms are defined in section 2331 of title 18, United States Code).(e)SunsetThis section shall cease to be effective beginning on the date that is 5 years after the date of the enactment of this Act.July 26, 2021Reported without amendment